Order entered April 1, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-19-01557-CV

                     CRAIG PATRICK POWER, Appellant

                                            V.

                    BRADEN RICHARD POWER, Appellee

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-15-14415

                                      ORDER

      Before the Court is court reporter LaToya Young-Martinez’s March 25,

2020 request for an extension of time until March 27, 2020 to complete the

reporter’s record in this appeal. As of the date of this order, Ms. Young-Martinez’s

portion of the record has not been filed.

      We GRANT the request to the extent that we ORDER the reporter’s record

be filed no later than April 6, 2020. As the reporter’s record was first due January

18, 2020 and three extensions have already been granted, we caution Ms. Young-
Martinez that failure to comply may result in the Court taking any necessary steps

to ensure the record is filed, including ordering she not sit as a reporter until the

reporter’s record is filed and the trial court holding a hearing to determine why

the record has not been filed.

      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Dale Tillery, Presiding Judge of the 134th Judicial District Court; Ms.

Young-Martinez; and, the parties.

                                             /s/    BILL WHITEHILL
                                                    JUSTICE